Exhibit 10.1

EXECUTION VERSION

ERICKSON AIR-CRANE INCORPORATED

$400,000,000

8.25% Second Priority Senior Secured Notes due 2020

PURCHASE AGREEMENT

April 25, 2013

DEUTSCHE BANK SECURITIES INC.

    as Representative of the Initial Purchasers

    named on Schedule 1 hereto,

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Erickson Air-Crane Incorporated, a Delaware corporation (the “Company”), and the
Company’s subsidiary identified as guarantor set forth on the signature pages
hereto (the “EAC Guarantor”) and, upon the Closing Date (as defined below),
Evergreen Helicopters, Inc., an Oregon corporation (“Evergreen”), its wholly
owned domestic subsidiaries (together with Evergreen, the “EHI Guarantors” and,
together with the EAC Guarantor, the “Guarantors”) hereby confirm its agreement
with Deutsche Bank Securities Inc. in its capacity as representative (the
“Representative”) of the several parties listed on Schedule 1 hereto (the
“Initial Purchasers”), as set forth below.

The Company will use the net proceeds from the offering of the Notes (as defined
below), together with cash on hand, the proceeds of the Company’s new senior
subordinated notes pursuant to the Evergreen Acquisition Agreement (as defined
below) in the initial aggregate principal amount of $17.5 million, the issuance
of the Company’s new series of preferred stock and the issuance of promissory
notes pursuant to the Evergreen Acquisition Agreement, if certain financial
milestones are met, in an aggregate principal amount (excluding any accreted or
payment-in-kind amounts) of up to $26.25 million, to (i) finance the acquisition
of Evergreen and its subsidiaries (the “Evergreen Acquisition”) and of Air
Amazonia Serviços Aéreos Ltda., a Brazilian company (“Air Amazonia”) (the “Air
Amazonia Acquisition” and together with the Evergreen Acquisition, the
“Acquisitions”), (ii) refinance the Company’s existing unsecured subordinated
promissory notes due 2015, (iii) refinance the Company’s existing unsecured
subordinated promissory notes due 2016, (iv) refinance the Company’s existing
term loan facility, dated as of June 24, 2010, as amended, (v) refinance the
Company’s existing senior secured asset-based revolving credit facility, dated
as of June 24, 2010, as amended, with the Company’s new senior secured
asset-based revolving credit facility (the “ABL Revolver”), to be dated as of
the Closing Date (the “ABL Refinancing”), and (vi) pay related fees and
expenses. The Evergreen Acquisition will be effected pursuant to that certain
stock purchase agreement, dated as of March 18, 2013 (the “Evergreen Acquisition
Agreement”). The Air Amazonia Acquisition will



--------------------------------------------------------------------------------

be effected pursuant to that certain binding term sheet, dated as of March 7,
2013, and the definitive documents to be entered into in connection therewith by
the applicable parties thereto. Upon consummation of the Acquisitions,
Evergreen, Air Amazonia and their respective wholly owned direct and indirect
subsidiaries will become wholly owned direct and indirect subsidiaries of the
Company, as applicable.

On the Closing Date, the EHI Guarantors shall become party to this Agreement
pursuant to a joinder agreement (the “Joinder Agreement”), substantially in the
form attached hereto as Exhibit A. The representations, warranties, covenants
and agreements of the EHI Guarantors under this Agreement shall not become
effective until the Closing Date upon consummation of the Evergreen Acquisition,
at which time such representations, warranties, covenants and agreements shall
become effective pursuant to the terms of the Joinder Agreement.

The Company will, at the Time of Execution, (x) enter into an escrow agreement
by and among the Company, Wilmington Trust, National Association, as escrow
agent (the “Escrow Agent”) and the Trustee (as defined below) and (y) deposit
into an account (the “Escrow Account”) held by the Escrow Agent $45.0 million of
the proceeds of this offering and an additional amount in cash or specified cash
equivalents (the “Escrow Property”), sufficient to redeem $45.0 million in
principal amount of the Notes (as defined below) in cash at a redemption price
equal to 100% of the principal amount of such Notes, plus accrued and unpaid
interest on the Notes to, but excluding August 5, 2013 (the “Escrow Redemption
Amount”), as described in the Escrow Agreement. As set forth in the Escrow
Agreement, the Escrow Property will be released to the Company if the conditions
set forth in the Escrow Agreement are satisfied, all of which will be provided
for in the Escrow Agreement, on or prior to the dates specified in the Escrow
Agreement. The Escrow Property will be held in the Escrow Account in accordance
with the terms and provisions set forth in the Escrow Agreement, and released in
accordance with the conditions set forth therein.

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $400,000,000
aggregate principal amount of the Company’s Second Priority Senior Secured Notes
due 2020 (the “Notes”). The Notes are to be issued under an indenture (the
“Indenture”) to be dated as of May 2, 2013, by and among the Company, the
Guarantors and Wilmington Trust, National Association, as Trustee (the
“Trustee”).

The payment of principal, premium and interest on the Notes will be fully and
unconditionally guaranteed (the “Guarantees”) on a senior secured second
priority basis, jointly and severally by the Guarantors.

The Notes will be secured on a second priority basis, subject to certain
Permitted Liens (as defined in the Indenture), by liens on the assets (the
“Collateral”) of the Company and the Guarantors that have been pledged on a
senior secured first priority basis as collateral securing the ABL Revolver, as
more particularly described in the Pricing Disclosure Package (as defined below)
and documented by a security agreement dated as of the Closing Date (the
“Security Agreement”), and other instruments evidencing or creating a security
interest (collectively, with the Intercreditor Agreement (as defined below), the
“Security Documents”) in favor of Wilmington Trust, National Association, as
collateral agent (in such capacity, the “Collateral Agent”), for its benefit and
the benefit of the Trustee and the holders of the Notes.

 

-2-



--------------------------------------------------------------------------------

The liens on the Collateral securing the Notes will be subject to an
Intercreditor Agreement, dated as of the Closing Date (the “Intercreditor
Agreement”), by and between the Collateral Agent and Wells Fargo Bank, N.A., as
administrative agent and collateral agent under the ABL Revolver, and
acknowledged by the Company and the Guarantors.

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated April 17, 2013, (the “Preliminary Memorandum”) setting
forth or including a description of the terms of the Notes, the terms of the
offering of the Notes, a description of the Company and any material
developments relating to the Company after the date of the most recent
historical financial statements included therein. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Annex A hereto in the most
recent form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase Notes
prior to the time when sales of the Notes were first made (the “Time of
Execution”). Promptly after the Time of Execution and in any event no later than
the second Business Day following the Time of Execution, the Company will
prepare and deliver to each Initial Purchaser a final offering memorandum (the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Company hereby confirms
that it has authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Notes by the Initial Purchasers.

The Initial Purchasers and their direct and indirect transferees of the Notes
will be entitled to the benefits of the Registration Rights Agreement (the
“Registration Rights Agreement”), pursuant to which the Company and the
Guarantors have agreed, among other things, to file a registration statement
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) registering the Notes or the Exchange Notes (as defined in the
Registration Rights Agreement) under the Act.

This Agreement, the Notes, the Indenture, the Security Documents and the
Registration Rights Agreement are hereinafter referred to collectively as the
“Transaction Documents.”

 

-3-



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. As of the Time of Execution, the
Company and the EAC Guarantor, jointly and severally, and at the Closing Date,
upon execution and delivery of the Joinder Agreement, the Company and the
Guarantors, represent and warrant to and agree with each of the Initial
Purchasers as follows (references in this Section 2 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date (as defined in Section 3 below), will
not, and the Final Memorandum as of its date and on the Closing Date will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representation or warranty as to the information contained in or
omitted from the Pricing Disclosure Package and Final Memorandum, in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Initial Purchasers through the Representative specifically
for inclusion therein. The Company has not distributed or referred to and will
not distribute or refer to any written communications (as defined in Rule 405 of
the Act) that constitutes an offer to sell or solicitation of an offer to buy
the Notes (each such communication by the Company or its agents and
representatives (other than the Pricing Disclosure Package and Final
Memorandum), an “Issuer Written Communication”) other than the Pricing
Disclosure Package, the Final Memorandum and the recorded electronic road show
made available to investors (the “Recorded Road Show”). Any information in an
Issuer Written Communication that is not otherwise included in the Pricing
Disclosure Package and the Final Memorandum does not conflict with the Pricing
Disclosure Package or the Final Memorandum and, each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) As of the Closing Date, the Company will have the authorized, issued and
outstanding capitalization set forth in the Offering Memorandum under the
heading “Capitalization”; as of the date hereof, all of the subsidiaries of the
Company are listed in Schedule 2 attached hereto (each, a “Subsidiary” and
collectively, the “Subsidiaries”; provided that, from and after the respective
consummations of the Evergreen Acquisition and the Air Amazonia Acquisition,
Evergreen and its subsidiaries and Air Amazonia and its subsidiaries,
respectively, shall be deemed to be Subsidiaries); all of the outstanding shares
of capital stock of the Company and the Subsidiaries have been, and as of the
Closing Date will be, duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights; as of the Closing Date, all of the outstanding shares of capital stock
of the Company and of each of the Subsidiaries will be free and clear of all
liens, encumbrances, equities and claims or restrictions on transferability
(other than those imposed by the Act and the securities or “Blue Sky” laws of
certain jurisdictions) or voting. Except as set forth in the Offering
Memorandum, there are no (i) options, warrants or other rights to purchase,
(ii) agreements or other obligations to issue or (iii) other rights to convert
any obligation into, or exchange any securities for, shares of capital stock of
or ownership interests in the Company, the EAC Guarantor or any of the
Subsidiaries outstanding. Except for the Subsidiaries or as disclosed in the
Offering Memorandum, the Company does not own, directly or indirectly, any
shares of capital stock or any other equity or long-term debt securities or have
any equity interest in any firm, partnership, joint venture or other entity.

 

-4-



--------------------------------------------------------------------------------

(c) Each of the Company and the Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and has all requisite corporate power and authority to own its
properties and conduct its business as now conducted and as described in the
Offering Memorandum; each of the Company and the Subsidiaries is duly qualified
to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on the general affairs, management, business, condition (financial or
otherwise), prospects or results of operations of the Company and the
Subsidiaries, taken as a whole (any such event, a “Material Adverse Effect”).

(d) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes, the Exchange Notes
and the Private Exchange Notes (as defined in the Registration Rights
Agreement). The Notes, when issued, will be in the form contemplated by the
Indenture. The Notes, the Exchange Notes and the Private Exchange Notes have
each been duly and validly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in accordance with the provisions of
the Indenture and, in the case of the Notes, when delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement, will
constitute valid and legally binding obligations of the Company, entitled to the
benefits of the Indenture, and enforceable against the Company in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought (collectively, the “Enforceability Exceptions”).

(e) Each Guarantor has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Guarantees. The Guarantees, when
issued, will be in the form contemplated by the Indenture. Prior to the Closing
Date, the Guarantees will have been duly and validly authorized by each
Guarantor, and when the Notes are authenticated by the Trustee in accordance
with the provisions of the Indenture, will have been duly executed, issued and
delivered and will constitute valid and legally binding obligations of each
Guarantor in accordance with its terms, subject to the Enforceability
Exceptions.

(f) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Indenture.
The Indenture meets the requirements for qualification under the Trust Indenture
Act of 1939, as amended (the “TIA”). On the Closing Date, the Indenture will
have been duly and validly authorized by the Company and each Existing Guarantor
(and, upon the Closing Date, will have been duly and validly authorized by each
EHI Guarantor), when executed and delivered by the Company and each Guarantor
(assuming the due authorization, execution and delivery by the Trustee), will
constitute a valid and legally binding agreement of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

-5-



--------------------------------------------------------------------------------

(g) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Registration
Rights Agreement. On the Closing Date, the Registration Rights Agreement will
have been duly and validly authorized by the Company and the EAC Guarantor (and,
upon the Closing Date, will have been duly and validly authorized by each EHI
Guarantor), and, when executed and delivered by the Company and each Guarantor
(assuming the due authorization, execution and delivery by the Representatives),
will constitute a valid and legally binding agreement of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
its terms, except that (A) the enforcement thereof may be subject to the
Enforceability Exceptions and (B) any rights to indemnity or contribution
thereunder may be limited by federal and state securities laws and public policy
considerations.

(h) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby have been duly and validly authorized by the Company and the EAC
Guarantor and, upon the Closing Date, will have been duly and validly authorized
by each EHI Guarantor. This Agreement has been duly executed and delivered by
the Company and the EAC Guarantor.

(i) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under each Security
Document to which it is a party. Each Security Document has been duly and
validly authorized by the Company and the EAC Guarantor (and, upon the Closing
Date, each EHI Guarantor) party thereto enforceable against each of them in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principals of
general applicability and except as to rights to indemnification under any
Security Document may be limited under applicable law. Upon execution and
delivery thereof by the Company and each Guarantor party thereto in connection
with the sale of the Notes, the Security Documents will create in favor of the
Collateral Agent for the benefit of itself, the Trustee and the holders of the
Notes, valid and enforceable security interests in and liens on the Collateral
and, upon the filing of appropriate Uniform Commercial Code financing statements
and mortgages and the taking of the other actions, in each case as further
described in the Security Documents, the security interests in and liens on the
rights of the Company and the Guarantors in such Collateral will be perfected
security interests and liens, superior to and prior to the liens of all third
persons other than Permitted Liens and except as otherwise provided for in such
Security Documents.

(i) On the Closing Date, each of the EHI Guarantors will have all requisite
corporate power and authority to execute, deliver and perform their obligations
under the Joinder Agreement.

(j) The Escrow Agreement, which will be substantially in the form previously
delivered to the Representative, has been duly authorized by the Company and,
assuming the execution and delivery thereof by the other parties thereto, as of
the Time of Execution will have been duly executed and delivered, and will
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Limitations; and the Escrow Agreement will conform in all material respects to
the descriptions thereof in the Pricing Disclosure Package and the Offering
Memorandum.

 

-6-



--------------------------------------------------------------------------------

(k) No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Company of the Notes to the Initial Purchasers or the consummation by the
Company and the EAC Guarantor (or, upon the Closing Date, the EHI Guarantors) of
the other transactions contemplated hereby, except such as have been obtained
and such as may be required under state securities or “Blue Sky” laws in
connection with the purchase and resale of the Notes by the Initial Purchasers.
None of the Company or the Subsidiaries is (i) in violation of its certificate
of incorporation or bylaws (or similar organizational document), (ii) in breach
or violation of any statute, judgment, decree, order, rule or regulation
applicable to any of them or any of their respective properties or assets,
except for any such breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect, or (iii) in breach of or default
under (nor has any event occurred that, with notice or passage of time or both,
would constitute a default under) or in violation of any of the terms or
provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which any of them is a party or to which any of them
or their respective properties or assets is subject (collectively, “Contracts”),
except for any such breach, default, violation or event that would not,
individually or in the aggregate, have a Material Adverse Effect.

(l) The execution, delivery and performance by the Company and the EAC Guarantor
(and, upon the Closing Date, each EHI Guarantor) of the Transaction Documents
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance and sale of the Notes to
the Initial Purchasers) will not conflict with or constitute or result in a
breach of or a default under (or an event that with notice or passage of time or
both would constitute a default under) or violation of any of (i) the terms or
provisions of any Contract (including, without limitation, the ABL Revolver),
except for any such conflict, breach, violation, default or event that would
not, individually or in the aggregate, have a Material Adverse Effect, (ii) the
certificate of incorporation or bylaws (or similar organizational document) of
the Company or any of the Subsidiaries or (iii) (assuming compliance with all
applicable state securities or “Blue Sky” laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 9 hereof)
any statute, judgment, decree, order, rule or regulation applicable to the
Company or any of the Subsidiaries or any of their respective properties or
assets, except for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

(m) The audited consolidated financial statements of (i) the Company and the
Subsidiaries included in the Offering Memorandum present fairly in all material
respects the financial position, results of operations and cash flows of the
Company and the Subsidiaries at the dates and for the periods to which they
relate and (ii) Evergreen and its subsidiaries included in the Offering
Memorandum present fairly in all material respects the financial position,
results of operations and cash flows of Evergreen and its subsidiaries at the
dates and for the periods to which they relate. Such financial statements of the
Company and Evergreen have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis, except as otherwise stated
therein. The summary and selected financial and statistical data in the Offering
Memorandum present fairly in all material respects the information shown therein
and have

 

-7-



--------------------------------------------------------------------------------

been prepared and compiled on a basis consistent with the audited financial
statements included therein, except as otherwise stated therein. Grant Thornton
LLP is an independent public accounting firm with respect to the Company, Crowe
Horwath LLP is an independent public accounting firm with respect to Evergreen
and GHP Horwath, P.C. is an independent public accounting firm with respect to
Evergreen, within the meaning of the Act and the rules and regulations
promulgated thereunder. This representation, insofar as it relates to Evergreen
and its subsidiaries, Crowe Horwath LLP and GHP Horwath, P.C. as of the date
hereof, but not as of the Closing Date, is to the Company’s knowledge.

(n) The pro forma financial statements (including the notes thereto) and the
other pro forma financial information included in the Offering Memorandum
(i) comply as to form in all material respects with the applicable requirements
of Regulation S-X promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (ii) have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and (iii) have been properly computed on the bases described therein; the
assumptions used in the preparation of the pro forma financial data and other
pro forma financial information included in the Offering Memorandum are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions or circumstances referred to therein.

(o) There is not pending or, to the knowledge of the Company, threatened any
action, suit, proceeding, inquiry or investigation to which the Company or any
of the Subsidiaries is a party, or to which the property or assets of the
Company or any of the Subsidiaries are subject, before or brought by any court,
arbitrator or governmental agency or body that, if determined adversely to the
Company or any of the Subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect or that seeks to restrain, enjoin, prevent the
consummation of or otherwise challenge the issuance or sale of the Notes to be
sold hereunder or the consummation of the other transactions described in the
Offering Memorandum.

(p) Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, presently required or necessary to own or lease, as the case
may be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect; each of
the Company and the Subsidiaries has fulfilled and performed all of its
obligations with respect to such Permits and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other material impairment of the rights of the holder of any
such Permit; and none of the Company or the Subsidiaries has received any notice
of any proceeding relating to revocation or modification of any such Permit,
except as described in the Offering Memorandum and except where such revocation
or modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(q) Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter

 

-8-



--------------------------------------------------------------------------------

into any transactions or contracts (written or oral) not in the ordinary course
of business, which liabilities, obligations, transactions or contracts would,
individually or in the aggregate, be material to the general affairs,
management, business, condition (financial or otherwise), prospects or results
of operations of the Companies and the Subsidiaries, taken as a whole, (ii) none
of the Company or the Subsidiaries has purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock (other than with respect to any of such Subsidiaries,
the purchase of, or dividend or distribution on, capital stock owned by the
Company) and (iii) there shall not have been any material change in the capital
stock or long-term indebtedness of the Company or the Subsidiaries.

(r) Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves, there is no tax deficiency that has been asserted against the Company
or any of the Subsidiaries that would have, individually or in the aggregate, a
Material Adverse Effect.

(s) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company and the Subsidiaries
believe to be reliable and accurate in all material respects.

(t) None of the Company, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Notes to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date.

(u) Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all personal property described in the
Offering Memorandum as being owned by it and good and marketable title to a
leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Offering Memorandum or
to the extent the failure to have such title or the existence of such liens,
charges, encumbrances or restrictions would not, individually or in the
aggregate, have a Material Adverse Effect. All leases, contracts and agreements
to which the Company or any of the Subsidiaries is a party or by which any of
them is bound are valid and enforceable against the Company or such Subsidiary,
and are valid and enforceable against the other party or parties thereto and are
in full force and effect with only such exceptions as would not, individually or
in the aggregate, have a Material Adverse Effect. The Company and the
Subsidiaries own or possess adequate licenses or other rights to use all
patents, trademarks, service marks, trade names, copyrights and know-how
necessary to conduct the businesses now or proposed to be operated by them as
described in the Offering Memorandum, and none of the Company or the
Subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
would have a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(v) There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any material contracts
or other documents that would be required to be described in a prospectus
pursuant to the Act that are not described in the Offering Memorandum.

(w) Except as would not, individually or in the aggregate, have a Material
Adverse Effect (A) each of the Company and the Subsidiaries is in compliance
with and not subject to liability under applicable Environmental Laws (as
defined below), (B) each of the Company and the Subsidiaries has made all
filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Company or any of the
Subsidiaries, threatened against the Company or any of the Subsidiaries under
any Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or proposed for listing
on the National Priorities List under CERCLA or is (ii) listed in the
Comprehensive Environmental Response, Compensation, Liability Information System
List promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the environment, including, without limitation, laws relating to
(i) emissions, discharges, releases or threatened releases of hazardous
materials into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

(x) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, there is no strike, labor dispute, slowdown or work stoppage by
or with the employees of the Company or any of the Subsidiaries that is pending
or, to the knowledge of the Company or any of the Subsidiaries, threatened.

(y) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each of the Company and the Subsidiaries carries insurance in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties.

 

-10-



--------------------------------------------------------------------------------

(z) None of the Company or the Subsidiaries has any liability for any prohibited
transaction or funding deficiency or any complete or partial withdrawal
liability with respect to any pension, profit sharing or other plan that is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to which the Company or any of the Subsidiaries makes or ever has
made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(aa) Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization and (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals. The Company and the
Subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
management to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.

(bb) The Company and the Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations, with
the participation of management, of the effectiveness of their disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act.

(cc) None of the Company or the Subsidiaries is an “investment company” or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, and the rules and
regulations thereunder.

(dd) Each of the Transaction Documents will conform in all material respects to
the descriptions thereof in the Offering Memorandum.

(ee) No holder of securities of the Company or any Subsidiary will be entitled
to have such securities registered under the registration statements required to
be filed by the Company pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.

(ff) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Company and the Subsidiaries (each on a consolidated basis) will exceed
the sum of its stated liabilities

 

-11-



--------------------------------------------------------------------------------

and identified contingent liabilities; none of the Company or the Subsidiaries
(each on a consolidated basis) is, nor will any of the Company or the
Subsidiaries (each on a consolidated basis) be, after giving effect to the
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, (a) left with unreasonably small capital
with which to carry on its business as it is proposed to be conducted,
(b) unable to pay its debts (contingent or otherwise) as they mature or
(c) otherwise insolvent.

(gg) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Act) that
is or could be integrated with the sale of the Notes in a manner that would
require the registration under the Act of the Notes or (ii) engaged in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(2) of the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 9 hereof, it is not necessary in connection with the
offer, sale and delivery of the Notes to the Initial Purchasers in the manner
contemplated by this Agreement to register any of the Notes under the Act or to
qualify the Indenture under the TIA.

(hh) No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Notes and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.

(ii) None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes.

(jj) None of the Company, the Subsidiaries, any of their respective Affiliates
or any person acting on its or their behalf (other than the Initial Purchasers)
has engaged in any directed selling efforts (as that term is defined in
Regulation S under the Act (“Regulation S”)) with respect to the Notes; the
Company, the Subsidiaries and their respective Affiliates and any person acting
on its or their behalf (other than the Initial Purchasers) have complied with
the offering restrictions requirement of Regulation S.

(kk) Neither the Company nor any of the Subsidiaries nor, to the best knowledge
of the Company and each of the Guarantors, any director, officer, agent,
employee, Affiliate or other person associated with or acting on behalf of the
Company or any of the Subsidiaries has: (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 (the “FCPA”); or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment. To the knowledge of the
Company, its Affiliates have conducted their businesses on behalf of the Company
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

-12-



--------------------------------------------------------------------------------

(ll) The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(mm) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering contemplated hereby, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Subsidiaries to each Initial Purchaser as to the matters covered
thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Notes in the respective amounts
set forth on Schedule 1 hereto from the Company at 97.75% of their principal
amount. One or more certificates in definitive form for the Notes that the
Initial Purchasers have agreed to purchase hereunder, and in such denomination
or denominations and registered in such name or names as the Initial Purchasers
request upon notice to the Company at least 36 hours prior to the Closing Date,
shall be delivered by or on behalf of the Company to the Initial Purchasers,
against payment by or on behalf of the Initial Purchasers of the purchase price
therefor by wire transfer (same day funds) (a portion of which, as determined by
the Escrow Agreement, will be made to the account(s) and amount(s) specified in
the Escrow Agreement or otherwise by the Escrow Agent), to such account or
accounts as the Company shall specify prior to the Closing Date, or by such
means as the parties hereto shall agree prior to the Closing Date. Such delivery
of and payment for the Notes shall be made at the offices of Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, New York at 10:00 A.M., New York time, on
May 2, 2013, or at such other place, time or date as the Initial Purchasers, on
the one hand, and the Company, on the other hand, may agree upon, such time and
date of delivery against payment being herein referred to as the “Closing Date.”
The Company will make such certificate or certificates for the Notes available
for checking and packaging by the Initial Purchasers at the offices of Deutsche
Bank Securities Inc. in New York, New York, or at such other place as Deutsche
Bank Securities Inc. may reasonably designate, at least 24 hours prior to the
Closing Date.

 

-13-



--------------------------------------------------------------------------------

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the price and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Agreement is entered into and as in the judgment of the Initial Purchasers
is advisable.

Section 5. Covenants of the Company and the Guarantors. The Company and the EAC
Guarantor (and, upon the Closing Date, the EHI Guarantors) covenant and agree
with each of the Initial Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Company will not amend or
supplement the Pricing Disclosure Package and the Final Memorandum or otherwise
distribute or refer to any written communication (as defined under Rule 405 of
the Act) that constitutes an offer to sell or a solicitation of an offer to buy
the Notes (other than the Pricing Disclosure Package, the Recorded Road Show and
the Final Memorandum) or file any report with the Commission under the Exchange
Act unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed
amendment, supplement or report and as to which the Initial Purchasers shall
have given their consent. The Company will promptly, upon the reasonable request
of the Initial Purchasers or counsel for the Initial Purchasers, make any
amendments or supplements to the Pricing Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Notes by the Initial Purchasers.

(b) The Company and the EAC Guarantor (and, upon the Closing Date, the EHI
Guarantors) will cooperate with the Initial Purchasers in arranging for the
qualification of the Notes for offering and sale under the securities or “Blue
Sky” laws of which jurisdictions as the Initial Purchasers may designate and
will continue such qualifications in effect for as long as may be necessary to
complete the resale of the Notes; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes or the Private Exchange Notes, any event occurs or
information becomes known as a result of which the Pricing Disclosure Package
and the Final Memorandum as then amended or supplemented would include any
untrue statement of a material fact, or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if for any other reason it is necessary at
any time to amend or supplement the Pricing Disclosure Package and the Final
Memorandum to comply with applicable law, the Company will promptly notify the
Initial Purchasers through the Representative thereof and will prepare, at the
expense of the Company, an amendment or supplement to the Pricing Disclosure
Package and the Final Memorandum that corrects such statement or omission or
effects such compliance and (2) if at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or any Issuer Written Communication

 

-14-



--------------------------------------------------------------------------------

would conflict with the Pricing Disclosure Package as then amended or
supplemented, or (ii) it is necessary to amend or supplement any of the Pricing
Disclosure Package so that any of the Pricing Disclosure Package or any Issuer
Written Communication will comply with law, the Company will immediately notify
the Initial Purchasers through the Representative thereof and forthwith prepare
and, subject to paragraph (a) above, furnish to the Initial Purchasers through
the Representative such amendments or supplements to any of the Pricing
Disclosure Package or any Issuer Written Communication (it being understood that
any such amendments or supplements may take the form of an amended or
supplemented Final Memorandum) as may be necessary so that the statements in any
of the Pricing Disclosure Package as so amended or supplemented will not, in
light of the circumstances under which they were made, be misleading or so that
any Issuer Written Communication will not conflict with the Pricing Disclosure
Package or so that the Pricing Disclosure Package or any Issuer Written
Communication as so amended or supplemented will comply with law.

(d) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f) For so long as any of the Notes remain outstanding (unless the following
information is publicly available via EDGAR or any successor platform thereof),
the Company will furnish to the Initial Purchasers copies of all reports and
other communications (financial or otherwise) furnished by the Company to the
Trustee or to the holders of the Notes and, as soon as available (unless the
following information is publicly available via EDGAR or any successor platform
thereof), copies of any reports or financial statements furnished to or filed by
the Company with the Commission or any national securities exchange on which any
class of securities of the Company may be listed.

(g) Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Company for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

(h) None of the Company, the EAC Guarantor (or, upon the Closing Date, any EHI
Guarantor) or any of its Affiliates will sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any “security” (as defined in the
Act) that could be integrated with the sale of the Notes in a manner which would
require the registration under the Act of the Notes.

(i) The Company and the EAC Guarantor (and, upon the Closing Date, the EHI
Guarantors) will not, and will not permit any of the Subsidiaries or their
respective Affiliates or persons acting on their behalf to, engage in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(2) of the
Act.

 

-15-



--------------------------------------------------------------------------------

(j) For a period of two years following the Closing Date, the Company will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

(k) The Company will use its best efforts to permit the Notes to be eligible for
clearance and settlement through The Depository Trust Company.

(l) During the period beginning on the date hereof and continuing to the date
that is 90 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc., the Company will not offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
the Company (or guaranteed by the Company) that are substantially similar to the
Notes.

(m) In connection with Notes offered and sold in an off shore transaction (as
defined in Regulation S) the Company will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.

(n) None of the Company, the EAC Guarantor (or, upon the Closing Date, EHI
Guarantors) or any of their respective Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Notes.

(o) The Company and each Guarantor will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Notes that have been acquired by them, except for Notes
purchased by the Company, any Guarantor or any of their respective affiliates
and resold in a transaction registered under the Securities Act.

(p) In accordance with the terms of the Indenture, the Initial Purchasers and
the Trustee shall have received each of the following which shall be reasonably
satisfactory in form and substance to the Initial Purchasers, the Collateral
Agent, the Trustee and each of their respective counsel with respect to the
Collateral, as appropriate:

(i) policies or certificates of insurance as required by the Security Documents,
or Indenture, which policies or certificates shall reflect the Collateral Agent
for its benefit and the benefit of the Trustee and the holders of the Notes, as
additional insured and loss payee and shall otherwise bear endorsements of the
character required pursuant to the Security Documents;

(ii) Uniform Commercial Code, judgment, tax lien and intellectual property
searches confirming that the personal property comprising a part of each
mortgaged property or the Collateral is subject to no liens other than Permitted
Liens; and

(iii) executed copies of the Transaction Documents, in form and substance
reasonably satisfactory to the Initial Purchasers and all actions required by
the Transaction Documents to perfect the liens granted thereunder shall have
been taken.

 

-16-



--------------------------------------------------------------------------------

(q) The Company and the Guarantors shall cause the Notes and the Guarantees to
be secured by a lien on the Collateral to the extent and in the manner provided
for in the Indenture and the Security Documents and as described in the Pricing
Disclosure Package and the Final Offering Memorandum.

(r) On the Closing Date, the EHI Guarantors will execute the Joinder Agreement.

Section 6. Expenses. The Company and the Existing Guarantors (or, upon the
Closing Date, the EHI Guarantors) agree to pay all reasonable and documented
out-of-pocket costs and expenses incident to the performance of its obligations
under this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 12 hereof,
including all reasonable and documented out-of-pocket costs and expenses
incident to (i) the printing, word processing or other production of documents
with respect to the transactions contemplated hereby, including any costs of
printing the Pricing Disclosure Package and the Final Memorandum and any
amendment or supplement thereto, and any “Blue Sky” memoranda, (ii) all
arrangements relating to the delivery to the Initial Purchasers of copies of the
foregoing documents, (iii) the fees and disbursements of the counsel (including
local and special counsel), the accountants and any other experts or advisors
retained by the Company, (iv) preparation (including printing), authentication,
issuance and delivery to the Initial Purchasers of the Notes, (v) the
qualification of the Notes under state securities and “Blue Sky” laws, including
filing fees and fees and disbursements of counsel for the Initial Purchasers
relating thereto and in connection with the preparation of any “Blue Sky”
memoranda and any supplements thereto, (vi) all filing costs and expenses
relating to the perfection of the security interest in the Collateral (including
fees, disbursements and charges of Cahill Gordon & Reindel LLP, counsel for the
Initial Purchasers, to the extent related thereto), as set forth in the Security
Documents, (vii) expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes, (viii) fees and expenses of
the Trustee, the transfer agent, the Collateral Agent, the Escrow Agent,
registrar or depositary, including fees and expenses of counsel, (ix) any fees
charged by investment rating agencies for the rating of the Notes, (x) any stamp
or transfer taxes in connection with the original issuance and sale of the Notes
and (xi) all other costs and expenses incident to the performance by the Company
of its obligations hereunder. If the sale of the Notes provided for herein is
not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 7 hereof is not satisfied, because this
Agreement is terminated or because of any failure, refusal or inability on the
part of the Company or the Guarantors to perform all obligations and satisfy all
conditions on their part to be performed or satisfied hereunder (other than
solely by reason of a default by the Initial Purchasers of their obligations
hereunder after all conditions hereunder have been satisfied in accordance
herewith), the Company and the EAC Guarantor agree to promptly reimburse the
Initial Purchasers upon demand for all reasonable and documented out-of-pocket
expenses (including reasonable and documented fees, disbursements and charges of
Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers) that shall have
been incurred by the Initial Purchasers in connection with the proposed purchase
and sale of the Notes.

 

-17-



--------------------------------------------------------------------------------

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of DLA
Piper LLP (US), counsel for the Company, substantially in the form of Exhibit A
hereto.

The opinion and advice of DLA Piper LLP (US) described in this Section shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of (i) Daugherty, Fowler,
Peregrin, Haught & Jenson, P.C., FAA counsel for the Company, (ii) Schwabe,
Williamson and Wyatt, Oregon counsel for the Company, (iii) K&L Gates LLP,
Alaska counsel for the Company, and (iv) Holland & Hart LLP, Nevada counsel for
the Company, in each case with respect to certain legal matters relating to this
Agreement and such other related matters as the Initial Purchasers may
reasonably require. In rendering such opinion, such counsel shall have received
and may rely upon such certificates and other documents and information as it
may reasonably request to pass upon such matters.

(c) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Cahill Gordon &
Reindel LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.

(d) On the date hereof, the Initial Purchasers shall have received (i) from
Grant Thornton LLP, a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited or pro forma financial information in the Pricing
Disclosure Package with respect to the Company, (ii) from Crowe Horwatch LLP, a
comfort letter dated the date hereof, in form and substance satisfactory to
counsel for the Initial Purchasers with respect to certain audited and unaudited
financial information in the Pricing Disclosure Package with respect to
Evergreen and (iii) from GHP Horwath, P.C., a comfort letter dated the date
hereof in form and substance satisfactory to counsel for the Initial Purchasers
with respect to certain audited financial information in the Pricing Disclosure
Package with respect to Evergreen. On the Closing Date, the Initial Purchasers
shall have received (i) from Grant Thornton LLP a comfort letter dated the
Closing Date, (ii) from Crowe Horwath LLP a comfort letter dated the Closing
Date, each case in form and substance satisfactory to counsel for the Initial
Purchasers, which shall refer to the applicable comfort letter dated the date
hereof and reaffirm or update as of a more recent date, the information stated
in the comfort letter dated the date hereof and similarly address the audited
and any unaudited or pro forma financial information in the Final Memorandum and
(iii) from GHP Horwath, P.C., a comfort letter dated the Closing Date in form
and substance satisfactory to counsel for the Initial Purchasers with respect to
certain audited financial information in the Pricing Disclosure Package with
respect to Evergreen.

 

-18-



--------------------------------------------------------------------------------

(e) The representations and warranties of the Company and the EAC Guarantor
(and, upon the Closing Date, the EHI Guarantors) contained in this Agreement
shall be true and correct on and as of the Time of Execution and on and as of
the Closing Date as if made on and as of the Closing Date; the statements of the
Company’s and the EAC Guarantor’s (and, upon the Closing Date, the EHI
Guarantors’) officers made pursuant to any certificate delivered in accordance
with the provisions hereof shall be true and correct on and as of the date made
and on and as of the Closing Date; the Company and the EAC Guarantor (and, upon
the Closing Date, the EHI Guarantors) shall have performed all covenants and
agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and, except as described in
the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), subsequent to the date
of the most recent financial statements in such Pricing Disclosure Package and
the Final Memorandum, there shall have been no event or development, and no
information shall have become known, that, individually or in the aggregate, has
or would be reasonably likely to have a Material Adverse Effect.

(f) The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(g) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Company or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect.

(h) The Initial Purchasers shall have received a certificate of the Company,
dated the Closing Date, signed on behalf of the Company by its Chairman of the
Board, President or any Senior Vice President and the Chief Financial Officer,
to the effect that:

(i) the representations and warranties of the Company and the EAC Guarantor
(and, upon the Closing Date, the EHI Guarantors) contained in this Agreement are
true and correct on and as of the Time of Execution and on and as of the Closing
Date, and the Company and the EAC Guarantor (and, upon the Closing Date, the EHI
Guarantors) have performed all covenants and agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

 

-19-



--------------------------------------------------------------------------------

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

(i) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Company and the Guarantors and
such agreement shall be in full force and effect at all times from and after the
Closing Date.

(j) On the Closing Date, the Initial Purchasers, the Trustee and the Collateral
Agent shall have received the Security Documents (other than the Mortgages (as
hereinafter defined)) executed by the Company and the Guarantors and such
agreements shall be in full force and effect at all times from and after the
Closing Date.

(k) On the Closing Date, except as otherwise provided for in the Security
Documents, the Indenture or the other documents entered into pursuant to the
Transactions, the Initial Purchasers, Trustee and the Collateral Agent shall
have received all certificates, agreements or instruments necessary to perfect
the Collateral Agent’s security interest in all of the Collateral including but
not limited to, any applicable control agreements, Uniform Commercial Code
financing statements in appropriate form for filing and filings with the United
States Patent and Trademark Office in appropriate form for filing; each such
document executed by the Company and/or each other party thereto, and each such
document shall be in full force and effect; and evidence that all of the liens
(other than certain Permitted Liens) on the Collateral have been released. The
Initial Purchasers shall also have received a perfection certificate (the
“Perfection Certificate”) and certified copies of Uniform Commercial Code,
United States Patent and Trademark Office and United States Copyright Office,
tax and judgment lien searches, each of a recent date, listing all effective
financing statements, lien notices or comparable documents that name the Company
or any Guarantor as debtor and that are filed in those state jurisdictions in
which the Company or any Guarantor is organized and such other searches that the
Initial Purchasers reasonably deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than certain Permitted Liens).

(l) On the Closing Date, the Initial Purchasers, the Trustee and the Collateral
Agent shall have received policies or certificates of insurance covering the
property and assets of the Company and the Guarantors, which policies or
certificates shall be in form and substance reasonably acceptable to the Initial
Purchasers and reflect the Collateral Agent for its benefit and the benefit of
the Trustee and the holders of the Notes, as additional insured and loss payee
and shall otherwise bear endorsements of the character reasonably acceptable to
the Initial Purchasers.

(m) The Company, the Escrow Agent and the Trustee shall have executed and
delivered the Escrow Agreement and the Company shall have deposited, or at the
Time of Execution will concurrently deposit the Escrow Property with the Escrow
Agent in accordance with the Escrow Agreement.

 

-20-



--------------------------------------------------------------------------------

(n) The Evergreen Acquisition shall be consummated in a manner consistent in all
material respects with the description thereof contained in the Offering
Memorandum substantially concurrently with the purchase of the Notes by the
Initial Purchasers.

(o) The ABL Refinancing shall be consummated and the ABL Revolver shall be in
full force and effect, in each case in a manner consistent in all material
respects with the description thereof contained in the Offering Memorandum,
substantially concurrently with the purchase of the Notes by the Initial
Purchasers.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Company shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

Section 8. Post-Closing Matters. Within a period of time to be agreed between
the Issuer and the administrative agent (the “ABL Agent”) under the ABL Revolver
(which period may be extended by the ABL Agent in its sole discretion), the
Initial Purchasers, the Trustee and the Collateral Agent shall have received the
mortgages (with respect to the applicable real property designated as “Mortgaged
Property” on Schedule 3(a) of the Perfection Certificate), landlord lien waiver
and access agreements (with respect to real property designated on Schedule 3(a)
to the Perfection Certificate as receiving the same and solely to the extent
such landloard lien waiver and access agreements can be obtained after using
commercially reasonable efforts) and the related documents and deliverables
(other than any deliverables to be received by the ABL Agent related to
compliance with flood insurance regulations) as may be agreed between the Issuer
and the ABL Agent (which shall be reasonably satisfactory in form and substance
to the Representative (including counsel to the Initial Purchasers), the Trustee
and the Collateral Agent), each of which shall be in form and substance and
pursuant to arrangements reasonably satisfactory to the Representative
(including counsel to the Initial Purchasers), the Trustee and the Collateral
Agent, as appropriate.

Section 9. Offering of Notes; Restrictions on Transfer.

(a) Each of the Initial Purchasers agrees with the Company (as to itself only)
that (i) it is either a QIB or an “accredited investor” within the meaning of
Rule 501(a) under Regulation D under the Act, in either case with such knowledge
and experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes, (ii) it is
purchasing the Notes pursuant to a private sale exempt from registration under
the Act, (iii) it has not and will not solicit offers for, or offer or sell, the
Notes by any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Act; and (iv) it

 

-21-



--------------------------------------------------------------------------------

has and will solicit offers for the Notes only from, and will offer the Notes
only to (A) in the case of offers inside the United States, persons whom the
Initial Purchasers reasonably believe to be QIBs or, if any such person is
buying for one or more institutional accounts for which such person is acting as
fiduciary or agent, only when such person has represented to the Initial
Purchasers that each such account is a QIB, to whom notice has been given that
such sale or delivery is being made in reliance on Rule 144A, and, in each case,
in transactions under Rule 144A and (B) in the case of offers outside the United
States, to persons other than U.S. persons (“non-U.S. purchasers,” which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for non-U.S. beneficial owners (other than an
estate or trust)); provided, however, that, in the case of this clause (B), in
purchasing such Notes such persons are deemed to have represented and agreed as
provided under the caption “Transfer Restrictions” contained in the Pricing
Disclosure Package and the Final Memorandum.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States that (i) the Notes
have not been and will not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Regulation
S under the Act or pursuant to an exemption from the registration requirements
of the Act; and (ii) it has offered the Notes and will offer and sell the Notes
(A) as part of its distribution at any time and (B) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, only
in accordance with Rule 903 of Regulation S and, accordingly, neither it nor any
persons acting on its behalf have engaged or will engage in any directed selling
efforts (within the meaning of Regulation S) with respect to the Notes, and any
such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

(c) In relation to each Member State of the European Economic Area which has
implented the Prospectus Directive (each, a “Relevant Member State”), each of
the Initial Purchasers hereby represents, warrants and agrees (as to itself
only) that, with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Notes
to the public in that Relevant Member State other than:

(i) to any legal entity which is a qualified investor as defined in the
Prospectus Directive,

(ii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the relevant dealer or dealers nominated by the Company for any such
offer, or

(iii) in any other circumstances falling within Aricle 3(2) of the Prospectus
Directive, provided that no such offer of Notes shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

-22-



--------------------------------------------------------------------------------

For purposes of this clause (c), “offer of the Notes to the public” in relation
to any Notes in any Relevant Member State, means the communication of any form
and by any means of sufficient information on the terms of the offer and the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State; “Prospectus
Directive” means Directive 2003/71/EC (and amendments thereto, including the
2010 PD Amending Directive, to the extent implemented in the Relevant Member
State), and includes any relevant implementing measure in the Relevant Member
State and the expression “2010 PD Amending Directive” means Directive
2010/73/EU.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinion to be delivered to the Initial Purchasers pursuant to Section 7(a)
hereof, counsel to the Company, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements and each of the Initial
Purchasers hereby consents to such reliance.

Terms used in this Section 9 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 10. Indemnification and Contribution.

(a) Each of the Company and the Guarantors jointly and severally agree to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
and the Guarantors will not be liable in any such case to the extent that any
such loss, claim, damage, or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning the Initial Purchasers furnished to the Company by the Initial
Purchasers through the

 

-23-



--------------------------------------------------------------------------------

Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 13 hereof.
The indemnity provided for in this Section 10 will be in addition to any
liability that the Company and the Guarantors may otherwise have to the
indemnified parties. The Company and the Guarantors shall not be liable under
this Section 10 for any settlement of any claim or action effected without its
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company, each of the Guarantors and their respective
directors, its officers and each person, if any, who controls the Company or any
of the Guarantors within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act against any losses, claims, damages or liabilities to which the
Company, any of the Guarantors or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Pricing Disclosure Package or
Final Memorandum or any amendment or supplement thereto, or (ii) the omission or
the alleged omission to state therein a material fact required to be stated in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto, or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser, furnished to the Company by the Initial Purchasers through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 13 hereof;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses incurred by the Company, any
of the Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 10 will be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties. The Initial Purchasers shall not be liable under this
Section 10 for any settlement of any claim or action effected without their
consent, which shall not be unreasonably withheld.

(c) Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 10, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 10, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) or (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel (including

 

-24-



--------------------------------------------------------------------------------

local counsel) satisfactory to such indemnified party; provided, however, that
if (i) the use of counsel (including local counsel) chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be one
or more legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 10 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless the indemnified
party shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of paragraph (a) of this Section 10 or the Company and
the Guarantors in the case of paragraph (b) of this Section 10, representing the
indemnified parties under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions). All fees and expenses reimbursed
pursuant to this paragraph (c) shall be reimbursed as they are incurred. After
such notice from the indemnifying party to such indemnified party, the
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the prior
written consent of the indemnifying party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such indemnified party
waived in writing its rights under this Section 10, in which case the
indemnified party may effect such a settlement without such consent. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement or compromise of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party, or indemnity could have been sought hereunder by any indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 10 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,

 

-25-



--------------------------------------------------------------------------------

damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company and the Guarantors on the one hand and any
Initial Purchaser on the other shall be deemed to be in the same proportion as
the total proceeds from the offering (before deducting expenses) received by the
Company and the Guarantors bear to the total discounts and commissions received
by such Initial Purchaser. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Guarantors
on the one hand, or such Initial Purchaser on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission, and any other
equitable considerations appropriate in the circumstances. The Company, each of
the Guarantors and the Initial Purchasers agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company and the Guarantors, each
officer of the Company and the Guarantors and each person, if any, who controls
the Company or any of the Guarantors within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company and the Guarantors.

Section 11. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, the
Guarantors, their respective officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company, the Guarantors, any of their respective officers or
directors, the Initial Purchasers or any controlling person referred to in
Section 10 hereof and (ii) delivery of and payment for the Notes. The respective
agreements, covenants, indemnities and other statements set forth in Sections 6,
10, 11 and 16 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.

 

-26-



--------------------------------------------------------------------------------

Section 12. Termination.

(a) This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Company given prior to the Closing Date in the event
that the Company shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if at or prior to the Closing Date,

(i) any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchasers, has had or has a Material Adverse Effect, or there shall
have been, in the sole judgment of the Initial Purchasers, any event or
development that, individually or in the aggregate, has or could be reasonably
likely to have a Material Adverse Effect (including without limitation a change
in control of the Company or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);

(ii) trading in securities of the Company or in securities generally on the New
York Stock Exchange, American Stock Exchange or the NASDAQ Global Market shall
have been suspended or materially limited or minimum or maximum prices shall
have been established on any such exchange or market;

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power (other than as in existence on the date
hereof), or (B) an outbreak or escalation of any other insurrection or armed
conflict involving the United States or any other national or international
calamity or emergency, or (C) any material change in the financial markets of
the United States which, in the case of (A), (B) or (C) above and in the sole
judgment of the Initial Purchasers, makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Notes as contemplated by the
Pricing Disclosure Package and the Final Memorandum; or

(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).

(b) Termination of this Agreement pursuant to this Section 12 shall be without
liability of any party to any other party except as provided in Section 11
hereof.

 

-27-



--------------------------------------------------------------------------------

Section 13. Information Supplied by the Initial Purchasers. The statements set
forth in the last paragraph on the front cover page (as such paragraph is
supplemented by the first item on Annex A) and in the eighth paragraph under the
heading “Private Placement” in the Preliminary Memorandum and the Final
Memorandum (to the extent such statements relate to the Initial Purchasers)
constitute the only information furnished by the Initial Purchasers to the
Company for the purposes of Sections 2(a) and 10 hereof.

Section 14. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561); if sent to
the Company, shall be mailed or delivered to the Company at 5550 SW Macadam
Avenue, Suite 200, Portland, Oregon 97239, Attention: Chief Executive Officer;
Chief Financial Officer; with a copy to (which shall not constitute notice) DLA
Piper LLP (US), 500 8th Street, NW, Washington, DC 20004, Attention: Michael P.
Reed, Esq. (fax: (202) 799-5229).

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 15. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company and the Guarantors contained in Section 10 of
this Agreement shall also be for the benefit of any person or persons who
control the Initial Purchasers within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 10 of this Agreement shall also be for the
benefit of the directors of the Company, the Guarantors, their respective
officers and any person or persons who control the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act. No purchaser of Notes
from the Initial Purchasers will be deemed a successor because of such purchase.

Section 16. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 17. No Advisory or Fiduciary Responsibility. The Company and the
Guarantors acknowledge and agree that (i) the purchase and sale of the Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other, (ii) in connection therewith and with the

 

-28-



--------------------------------------------------------------------------------

process leading to such transaction each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company or any Guarantor with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement and
(iv) the Company and the Guarantors have consulted their own legal and financial
advisors to the extent it deemed appropriate. Each of the Company and the
Guarantors agrees that it will not claim that any Initial Purchaser has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Company and the Guarantors, in connection with such transaction or the
process leading thereto.

Section 18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

-29-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.

 

Very truly yours, ERICKSON AIR-CRANE INCORPORATED By:  

 

Name:   Title:   EAC ACQUISITION CORPORATION By:  

 

Name:   Title:  

 

-30-



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

DEUTSCHE BANK SECURITIES INC.

on behalf of itself and as Representative of

the several Initial Purchasers

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

-31-



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchaser

   Principal Amount of Notes  

Deutsche Bank Securities Inc.

   $ 220,000,000   

Wells Fargo Securities, LLC

   $ 120,000,000   

Stifel, Nicolaus & Company, Incorporated

   $ 40,000,000   

Imperial Capital, LLC

   $ 20,000,000      

 

 

 

Total

   $ 400,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2

Subsidiaries of the Company

 

Name

   Jurisdiction of Incorporation  

CAC Development Canada, Inc.

     Canada   

EAC Acquisition Corporation

     Delaware   

EAC Do Brasil Participações LTDA.

     Brazil   

Erickson Air-Crane (Malaysia) Sdn. Bhd.

     Malaysia   

Canadian Air-Crane Ltd.

     Canada   



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

[            ], 2013

WHEREAS, the Issuer, the EAC Guarantor and the Initial Purchasers named therein
(the “Initial Purchasers”) heretofore executed and delivered a Purchase
Agreement, dated April 25, 2013 (the “Purchase Agreement”), providing for the
issuance and sale of the Notes pursuant to the Purchase Agreement; and

WHEREAS, as a condition to the consummation of the offering of the Notes
pursuant to the Purchase Agreement, each EHI Guarantor, which was originally not
a party thereto, has agreed to join in the Purchase Agreement on the Closing
Date.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, each EHI Guarantor party hereto hereby agrees for the benefit of
the Initial Purchasers, as follows:

1. Joinder. Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Purchase Agreement and all other documents it deems fit
to enter into this Joinder Agreement (the “Joinder Agreement”), and acknowledges
and agrees to (i) join and become a party to the Purchase Agreement as indicated
by its signature below; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgments attributable to a Guarantor or
an EHI Guarantor in the Purchase Agreement as if made by, and with respect to,
each EHI Guarantor signatory hereto; and (iii) perform all obligations and
duties required of a Guarantor or an EHI Guarantor pursuant to the Purchase
Agreement.

2. Representations and Warranties and Agreements. Each of the undersigned EHI
Guarantors hereby represents and warrants to and agrees with the Initial
Purchasers that it has all the requisite corporate or organizational power and
authority to execute, deliver and perform its obligations under this Joinder
Agreement and to consummate the transactions contemplated hereby, that this
Joinder Agreement has been duly and validly authorized and that when this
Joinder Agreement is executed and delivered, it will constitute a valid and
legally binding agreement enforceable against each of the undersigned in
accordance with its terms (subject to the Enforceability Exceptions).

3. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form, facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.

5. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

6. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first written above.

 

EVERGREEN HELICOPTERS, INC. By:  

 

Name:   Title:   EVERGREEN UNMANNED SYSTEMS, INC. By:  

 

Name:   Title:   EVERGREEN EQUITY, INC. By:  

 

Name:   Title:  

EVERGREEN HELICOPTERS
INTERNATIONAL, INC.

By:  

 

Name:   Title:   EVERGREEN HELICOPTERS OF ALASKA, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The foregoing Joinder Agreement is hereby

confirmed and accepted as of the

date first above written.

DEUTSCHE BANK SECURITIES INC.

on behalf of itself and as Representative of the several Initial Purchasers

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

ANNEX A

Pricing Supplement, dated as of April 25, 2013



--------------------------------------------------------------------------------

EXHIBIT A

Form of DLA Piper LLP (US) opinion and 10b-5 letter

See attached.